Citation Nr: 0527721	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  01-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The RO has indicated that the veteran served on active duty 
from May 5, 1971, to July 16, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO.  The veteran's case was remanded to the RO for additional 
development in August 2003.  For the reasons that follow, the 
case needs to be remanded again.

The veteran's service medical records indicate that the 
veteran was discharged after two months of service.  The 
veteran's entrance examination dated in February 1971 
reflects that the veteran had full range of motion of his 
spine.  In May 1971, the veteran was noted to have injured 
his back during a fall.  An x-ray revealed spondylolysis of 
L5-S1.  A physical profile record dated in June 1971 reflects 
that the veteran had spondylolysis of L5-S1 which existed 
prior to service.  His separation examination dated in June 
1971 reflects a diagnosis of spondylolysis at L5-S1.  

The veteran was afforded a VA examination in September 2004.  
The examiner provided a detailed opinion, but the comments 
made by the examiner cause the Board to have further 
questions relative to the issue of service connection.  The 
examiner opined that the veteran did not have a current low 
back disability due to military service.  Degenerative disc 
disease at L5-S1 was diagnosed.  The examiner also stated 
that the record mentioning lumbosacral lordosis and 
spondylolysis at L5-S1 had been reviewed and that the 
spondylolysis was "not true at this time."  Apparently, the 
examiner meant by this that the veteran did not any longer 
have the spondylolysis.  The Board observes that this finding 
is curious in light of the previous record and because 
spondylolysis, if correctly diagnosed, appears to be a 
deterioration of the vertebra that in turn causes chronic 
changes.  See Dorland's Illustrated Medical Dictionary, 1567 
(27th ed. 1985).  Whether the examiner meant that the 
spondylolysis noted in service was incorrectly diagnosed, or 
that the in-service problem was acute and transitory, 
resolving over time, or that the in-service finding was not a 
disabling problem and is entirely unrelated to the current 
diagnosis of disc disease at that same location is not clear 
to the Board.  In order to ensure that definitive evidence is 
obtained on this point, the examiner should be asked to 
amplify the September 2004 opinion.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran's claims file should 
be forwarded to the examiner who 
performed the veteran's VA spine 
examination in September 2004.  The 
examiner should be asked to again 
review the claims file in 
conjunction with providing an 
additional opinion.  The examiner 
should be asked to indicate whether 
there is any relationship between 
the spondylolysis noted in service 
at L5-S1, and the development of any 
disc disease currently shown at that 
level-L5-S1.  If no relationship is 
found, the examiner should provide 
an explanation of whether the 
spondylolysis noted in service was 
incorrectly diagnosed, whether it 
represented an acute and transitory 
problem that resolved without effect 
on the subsequent development of 
disc disease, or whether it exists 
but is wholly unrelated to the disc 
disease and results in no 
disability.  Detailed reasons for 
any conclusion made should be 
provided.  (If another examination 
is deemed necessary in order to 
arrive at answers to the questions 
posed by the Board, an examination 
should be scheduled.)

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

